Citation Nr: 0027379	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  99-13 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for status post cataract 
extraction with intraocular lens placement, both eyes, with 
good results, and epiretinal membrane on the right, with 
decreased visual acuity, claimed as functionally blind in the 
right eye, secondary to bilateral cataract surgery, and right 
eye retinal surgery.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from January 1943 to October 
1945, and from May 1951 to February 1953.

Initially, the Board of Veterans' Appeals (Board) notes that 
for claims for compensation under 38 U.S.C.A. § 1151 filed 
prior to October 1, 1997, it was not necessary for the 
claimant to show an element of fault on the part of the 
Department of Veterans Affairs (VA).  Jimison v. West, 13 
Vet. App. 75, 77 (1999).  

As such, the elements of a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 prior to October 1, 
1997, were as follows: (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay evidence, of incurrence or aggravation of an injury as 
the result of hospitalization, medical or surgical treatment; 
and (3) medical evidence of a nexus between the asserted 
injury or disease and the current disability.  Id. at 78.  
However, effective October 1, 1997, Congress amended 
38 U.S.C.A. § 1151, to include a requirement that the 
claimant prove fault on the part of the VA.  Id. at 77.  
Thus, it follows that for a claim to be well grounded under 
38 U.S.C.A. § 1151, for claims filed after October 1, 1997, 
as in the instant case, the veteran must satisfy the elements 
of a well-grounded claim listed above, and also establish 
that element number (2) was due to some element of fault on 
the part of the VA.  In this regard, the Board has reviewed 
the statement of the case provided to the veteran in May 
1999, and notes that the regional office (RO) did not provide 
the version of 38 U.S.C.A. § 1151, effective October 1, 1997.  

While the Board does recognize that the RO did, in essence, 
provide a brief but correct paraphrase the current state of 
the relevant law under 38 U.S.C.A. § 1151 in the first 
paragraph of the reasons and bases section of the statement 
of the case, the Board finds that this is not sufficient to 
place the veteran on notice of the new version of 38 U.S.C.A. 
§ 1151, that is applicable to the veteran's claim.  
Accordingly, for due process considerations, the Board finds 
that it is constrained to remand this matter so that the RO 
can issue a supplemental statement of the case setting forth 
the amended version of 38 U.S.C.A. § 1151 in its entirety.  

While the case is in remand status, the Board would further 
request that the RO afford the veteran with a VA examination 
to ascertain the degree of medical probability that there was 
any increased or additional disability with respect to the 
right eye as a result of VA surgery in September 1997, 
whether any increased or additional disability was 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the surgery, and an 
opinion as to whether any increased or additional disability 
was reasonably foreseeable.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
medical treatment for any eye disorder.  
After obtaining any necessary 
authorization, the RO should obtain any 
medical records other than those now on 
file pertaining to any eye disorder.

5.  The RO should then arrange for an 
examination by an appropriate physician 
to determine the nature and etiology of 
any current right eye disorder.  All 
indicated studies must be conducted.  The 
claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings.  In addition, it is requested 
that the examiner provide the following:

(a) The degree of medical probability 
that there was any increased or 
additional disability in the veteran's 
right eye as a result of VA surgery in 
September 1997;

(b) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the increment of 
increased or additional disability;

(c) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the degree of 
medical probability that any increased or 
additional disability was proximately 
caused by carelessness, negligence, lack 
of proper skill, error in judgment, or 
similar instance of fault on the part of 
the VA in furnishing the surgery; and

(d) If the physician believes that 
increased or additional right eye 
disability arose out of the September 
1997 surgery, identify the degree of 
medical probability that any increased or 
additional disability was reasonably 
foreseeable.

Any opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1999); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed in its entirety.  In 
particular, the RO should review the 
requested medical opinions to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
status post cataract extraction with 
intraocular lens placement, both eyes, 
with good results, and epiretinal 
membrane on the right, with decreased 
visual acuity, claimed as functionally 
blind in the right eye, secondary to 
bilateral cataract surgery, and right eye 
retinal surgery.

6.  Thereafter, the RO should again 
review the record.  If the benefits 
sought on appeal remain denied, the 
appellant and his representative should 
be furnished a supplemental statement of 
the case, including the amended version 
of 38 U.S.C.A. § 1151 in its entirety, 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



